Citation Nr: 1544020	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include spondylolysis and degenerative disc disease.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss prior to May 2, 2014, and in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist injury.

4.  Entitlement to an initial compensable rating for residuals of a right ring finger fracture.   

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to January 1981, from June 1981 to June 1985, and from March 1989 to October 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

A June 2014 rating decision granted a 30 percent rating for bilateral hearing loss effective May 2, 2014.  Although the RO granted a higher disability rating for, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

On his June 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  In a March 2015 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

Subsequent to the issuance of the most recent Supplemental Statement of the Case, the Veteran's representative submitted additional statements and evidence in August 2015, for which a waiver of initial AOJ consideration was provided.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran raised the issue of unemployability.  See August 2015 Appellant's Brief.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed spondylolysis and degenerative disc disease of the lumbar spine.

2.  The Veteran's back pain first manifested during his final period of active duty service while working as a Navy mechanic.  

3.  The Veteran's lumbar spine disorder is etiologically related to service.

4.  For the initial rating period prior to May 2, 2014, audiometric testing revealed, at worst, average puretone threshold of 45 decibels in the right ear and 41 decibels in the left ear with 88 percent speech recognition bilaterally.

5.  For the initial rating period beginning May 2, 2014, audiometric testing revealed, at worst, average puretone threshold of 50 decibels bilaterally with 60 percent speech recognition in the right ear and 56 percent in the left ear. 

6.  Even when considering painful motion, the Veteran's right wrist disability has been manifest with dorsiflexion in excess of 15 degrees and palmar flexion to 80 degrees without ankylosis of the wrist.

7.  The Veteran's service-connected right ring finger disability has not been manifested by extremely unfavorable ankylosis at any time during the period on appeal, and the finger is intact.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder, to include spondylolysis and degenerative disc disease have been met.  38 U.S.C.A. § 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial compensable rating for bilateral hearing loss prior to May 2, 2014, and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).

3.  The criteria for an initial rating in excess of 10 percent for residuals of a right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5214, 5215 (2015).

4.  The criteria for an initial compensable disability rating for a right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

As to the Veteran's claims for higher ratings, those claims arise from the Veteran's disagreement with the initial evaluation following the grant of service connection and no additional notice is required as to those issues.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a timely letter dated June 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service VA and private treatment records, and the Veteran's statements. 

The Veteran was also afforded VA examinations in connection with his claims in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, the Veteran's statements, and included audiometric evaluations of the Veteran's hearing acuity and range of motion testing for the Veteran's right wrist and ring finger disabilities.
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The claim of service connection for a back disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of spondylolysis and degenerative disc disease are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder

The Veteran maintains that he has a lumbar spine disorder that is related to service.  In an August 2015 sworn affidavit, the Veteran stated that he served as a Navy mechanic from February 1977 to January 1981, from June 1981 to June 1985, and from March 1989 to October 1996.  He stated that he worked onboard several submarines and was constantly required to work in confined spaces, which required bending and twisting for long periods of time.  He also worked with tools and components that were extremely heavy and constantly made his lower back sore.  According to the Veteran, on many occasions, his back would be sore and he would take "large amounts of medication and drink alcohol to be able to sleep."  The Veteran reported that his back pain continued to worsen during service.  After service separation, the Veteran stated that he worked in a job that was "fairly sedentary in nature."  He was not required to lift or carry heavy object; nonetheless, his back pain continued to worsen.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disorder is etiologically related to service.  

In this regard, the Board finds that the Veteran has been diagnosed with spondylolysis and degenerative disc disease.  See September 2012 VA x-ray results; see also June 2014 MRI report from Envision Imaging.  
 
Next, although service treatment records are negative for any complaints, diagnoses, or treatment for a back disorder, the Board finds the Veteran's statements regarding symptoms of back pain in service credible as they are consistent with service duties.  See 38 U.S.C.A. § 1154(b).  Indeed, the Veteran has consistently reported that his back symptoms started in service.  For example, in an August 2014 treatment record from the Spine Team Texas clinic, the Veteran stated that he had chronic back pain since 1990.  In a February 2015 evaluation from Dr. N.P., the Veteran stated that he started having back pain and right leg pain in 1989.  See also Veteran's August 2015 sworn affidavit (stating that symptoms began in service in 1989 and persisted thereafter).  

The Board next finds that the Veteran's lumbar spine disorder has been found to be etiologically related to his in-service duties.  The Veteran provided a February 2015 private evaluation from Dr. N.P. from the Texas Back Institute.  During the evaluation, the Veteran stated that he started having back pain in 1989.  He reported that he worked as a Navy mechanic until 1996 and stated that he managed his back pain with over-the-counter NSAIDs and alcohol.  Dr. N.P. noted that a June 2014 MRI demonstrated spondylosis and moderate-severe foraminal stenosis.  A physical examination of the Veteran's spine was performed.  Dr. N.P. then stated that the Veteran's pain started in 1989, approximately 12 years into his military service.  His duties as a mechanic required a lot of bending, stooping, and lifting, most of which was done in confined quarters of a nuclear submarine.  He also worked significant hours on a weekly basis.  Dr. N.P. further stated that it was "impossible to say" whether or not the spondylosis pre-existed service entrance or whether it developed subsequently.  Since the Veteran enlisted at the age of 17, Dr. N.P. stated that his back disorder may have developed post-enlistment.  According to the Veteran, he passed every physical test that was administered during enlistment and he denied having any spinal issues prior to service.  Based on this logic, and the type of work the Veteran did for 20 years as a Navy mechanic, Dr. N.P. opined that the Veteran's lumbar spine disorders were a "service related issue" and not related to usual wear and tear or degeneration.

The Board finds the private medical opinion provided by Dr. N.P. to be highly probative.  Dr. N.P. considered the Veteran's statements (which the Board has found credible), performed a physical examination, reviewed diagnostic imaging results, and provided an opinion based on sound reasoning.  See Prejean, 13 Vet. App. 444, 448-9 (2000).  Moreover, no conflicting medical opinions are of record.

Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that his spine disorder is etiologically related to service.  Accordingly, service connection for a lumbar spine disorder, to include spondylolysis and degenerative disc disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
    
Disability Rating-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

This appeal arises from the rating decision that granted service connection for the Veteran's disabilities.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such ratings are referred to as "staged ratings."  Id. 

In rating musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2015), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45 (2015), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 
Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (explaining that VA must address the applicability of § 4.59 in claims involving joint disability whether or not the condition at issue is arthritis). Where functional loss is alleged due to pain upon motion, the provisions of  38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain in itself is not limited motion and does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).


Rating for Hearing Loss

The Veteran contends that his bilateral hearing loss disability is worse than what is contemplated by the currently assigned ratings.  The Veteran asserts that the effective date of the 30 percent rating should be assigned prior to May 2, 2014; specifically, back to March 1, 2013, at which time it is alleged that the Veteran's hearing significantly worsened.  See Representative's August 2015 brief.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, and VA and private audiological examinations.  For the reasons discussed below, the Board finds that the criteria for a compensable disability rating for hearing loss prior to May 2, 2014, and in excess of 30 percent thereafter is not warranted.  

On the authorized audiological evaluation in August 2010, the Veteran reported hearing loss and difficulty hearing his television.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
50
90
LEFT
15
25
55
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.  The puretone threshold average in the right ear was 48 Hertz and 41 Hertz in the left ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.

Applying these values to the rating criteria results in a numeric designation of level II in the both ears.  See 38 C.F.R. §§ 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level II in the right ear and level II in the left results in a 0 percent rating.

VA treatment records reveal that the Veteran was evaluated in September 2012 for decreased hearing loss and a hearing aid evaluation.  See September and October 2012 VA treatment records.  The Veteran was afforded a VA audio evaluation in September 2012 which revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
50
90
LEFT
20
25
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear.  The puretone threshold average in the right ear was 45 Hertz and 44 Hertz in the left ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.

Applying these values to the rating criteria results in a numeric designation of level II in the right ear and level I in the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level II in the right ear and level I in the left results in a 0 percent rating.

The Veteran submitted a private audiogram from the Denton Hearing Health Care Center dated May 2, 2014.  Upon examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
80
LEFT
25
35
65
75

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 50 in the left ear.  The puretone threshold average in the right ear was 50 Hertz and 50 Hertz in the left ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.

Applying these values to the rating criteria results in a numeric designation of level II in the both ears.  See 38 C.F.R. §§ 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 30 percent rating.  That is, the combination of level VI in the right ear and level VII in the left results in a 30 percent rating.

As addressed above, the Board finds that puretone thresholds reported on VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on all the evidence of record, both lay and medical, the Board finds that the criteria for a compensable disability rating for hearing loss prior to May 2, 2014, and in excess of 30 percent thereafter is not warranted.  

The Board has also considered and weighed the lay statements submitted by the Veteran and is aware of the complaints about the Veteran's claimed inability to hear well, especially when watching television.  The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  

Although the Veteran maintains that the 30 percent rating for his hearing loss disability should be effective back to March 1, 2013, the Board finds that the evidence of record does not document an increase until the May 2, 2014, private audiological evaluation. T he Veteran has alleged that he obtained the private evaluation because VA did not provide such an evaluation, but specific argument of how VA failed to provide any requested evaluation is not described. The record shows that when the Veteran was fitted for hearing aids by VA in October 2012 he was advised to obtain follow-up with the audiology clinic.  There is no evidence that he ever availed himself to this service.  Under the circumstances of this case, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  The mechanical application of the rating schedule to the audiometric findings does not demonstrate that the Veteran's bilateral hearing loss was severe enough to warrant a compensable rating prior to May 2, 2014.  Accordingly, the Board finds that the criteria for a compensable disability rating for hearing loss prior to May 2, 2014, and in excess of 30 percent thereafter is not warranted.  

Rating for Right Wrist Disability

The Veteran's right wrist disability has been properly rated under Diagnostic Code 5215 and is thus rated under the criteria for limitation of wrist motion.  See 
38 C.F.R. § 4.27.

Normal range of flexion and extension of the wrist is from 0 to 80 degrees of palmar flexion and 0 to 70 degrees of dorsiflexion (extension), with 0 degrees the point where the wrist is in line with the forearm.  See 38 C.F.R. § 4.71a, Plate I (2015).  Also of note, normal wrist ulnar and radial deviation is from 0 to 45 degrees and from 0 to 20 degrees, respectively.  Id. 

For wrist dorsiflexion less than 15 degrees a 10 percent rating is warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  For wrist palmar flexion limited in line with the forearm (0 degrees) a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran has never been found to have ankylosis of the right wrist so a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015) is not warranted.

As there is an indication of arthritis in this case, for example in the August 2010 VA examination report, the Board has considered the criteria for rating arthritis.  Both traumatic and degenerative arthritis are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  Id.

In this case, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right wrist disability. 

The Veteran was provided a VA examination in August 2010.  The Veteran reported that he experienced flare-ups two to three times a week lasting for 30 to 45 minutes.  His pain during flare-ups was described as a 9 out of 10, with 10 being the worst.  He also reported right wrist effusion approximately six times a year, which lasted for a day.  The Veteran reported increased pain with prolonged writing or typing.  During the physical examination, range of motion testing showed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Although the Veteran complained of pain through the entire arc of motion, the examiner noted that there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  X-ray results of the right wrist showed mild degenerative joint disease at the radial carpal joint, but no fracture or other abnormality.

The Veteran is currently assigned the maximum 10 percent rating for limitation of motion of the right wrist under Diagnostic Code 5215.  To warrant a higher schedular rating for limitation of motion of the wrist, there would need to be evidence of ankylosis.  

The August 2010 VA examination report, VA treatment records, and private treatment records have been reviewed, but do not demonstrate that the Veteran has ankylosis of the right wrist.  Accordingly, a rating in excess of 10 percent for limitation of motion of the right wrist is not warranted.  

In addition, the medical evidence of record does not indicate, and the Veteran does not allege that he has loss of use of the right hand due to the service-connected right wrist disability, which would warrant consideration of Diagnostic Code 5125.  

Additionally, an evaluation in excess of 10 percent is also not warranted under DeLuca.  A 10 percent evaluation is the highest schedular evaluation for limitation of motion under Diagnostic Code 5215, in the absence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  Accordingly, as the preponderance of the evidence of record is against the claim for a rating in excess of 10 percent for the right wrist disability, the appeal must be denied.

Rating for Right Ring Finger Disability

The Veteran essentially contends that he is entitled to a compensable disability rating for his service-connected right ring finger disability.  For the reasons that follow, the Board finds a compensable rating is not warranted at any time during the period on appeal.

The Veteran's service-connected right ring finger disability is currently rated under Diagnostic Code 5230.  Per Diagnostic Code 5230, limitation of motion of the ring finger is to be noncompensable rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring finger, or any limitation of motion of the ring finger, is to be rated noncompensable.  

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis  In this regard, amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5155. 

The Veteran underwent a VA examination in August 2010.  Upon examination, the Veteran was noted to have normal strength for all myotomes of the right hand.  There was no muscle atrophy or wasting and he had normal grip strength.  Right ring finger range of motion was to 74 degrees in the MCP (metacarpophalangeal) joint, to 104 degrees in the PIP (proximal interphalangeal) joint, and to 74 degrees in the DIP (distal interphalangeal) joint.  The gap distance between the distal palm pad of the thumb and the palmar fold was 1 cm.  The distance between the distal palmar pad and the transverse palmar fold of the ring finger was 0 cm.  The examiner noted no complications.  

The treatment records have also been reviewed and note that the Veteran continues to experience pain in his right hand; however, no disability related specifically to his right ring finger is addressed. 

Based on the evidence of record, the Board finds that a compensable rating for residuals of a right ring finger injury is not warranted.  As outlined above, the governing criteria provide for a compensable rating for ring finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the ring finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  As neither amputation nor extremely unfavorable ankylosis is shown, a compensable rating is not warranted at this time.

The Board has considered whether an increased disability rating is warranted for the Veteran's residuals of a right ring finger injury based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45, and per the Court's holding in DeLuca.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a non-compensable rating for his right ring finger disability under Diagnostic Code 5230.  This is the maximum rating allowable. Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected right ring finger disability on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

During the August 2010 evaluation, the examiner noted that the Veteran had the greatest difficulty when trying to hear the television.  A September 2012 VA audiology consult note demonstrates that the Veteran complained of decreased hearing bilaterally.  

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2015) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra [-] schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the August 2010 VA examination and the VA treatment notes of record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, the Board has considered the Veteran's complaints of decreased hearing and difficulty understanding the television.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding the television or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of bilateral hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule.

The symptoms associated with the Veteran's right wrist and right ring finger disability - pain and limitation of motion - are addressed by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214, 5215, 5230.  Therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's disabilities on his occupation and daily life.  In the absence of exceptional factors associated with the disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for a lumbar spine disorder, to include spondylolysis and degenerative disc disease, is granted.

A compensable disability rating for bilateral hearing loss prior to May 2, 2014, and in excess of 30 percent thereafter is denied.  

An initial rating in excess of 10 percent for residuals of a right wrist injury is denied.

An initial compensable rating for residuals of a right ring finger fracture is denied.

   
REMAND

The Veteran maintains that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, to include his lumbar spine disability.  In the August 2015 Appellant's Brief, the Veteran's representative stated that the Veteran stopped working on March 3, 2015 when he became too disabled to work due to his back, wrist, and impaired hearing.  

In light of the grant of service connection for a lumbar spine disorder herein, a remand is necessary in order for the AOJ to implement the Board's grant and assign an initial rating prior to reconsideration of his TDIU claim as the award of service connection may impact outcome of the latter claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for a lumbar spine disability must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should implement the Board's grant of service connection for a lumbar spine disability.

2.  Thereafter, conduct any additional development deemed warranted, to include (if necessary) obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim.  

3.  After the above development, readjudicate the Veteran's TDIU claim based on the entirety of the evidence, to include consideration of all of his service-connected disabilities.  If the claim remains denied, the Veteran and his representative should be issued a SSOC and given an appropriate period of time to respond before the matter is returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


